DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et a. (US 2014/0255642).
Regarding claim 1, White teaches laminated insulation panels (“an insulation material for at least one of thermal or acoustic insulation, comprising a plurality of layered sheets”) which include a polyimide based aerogel layer having two major faces (“one or more flexible polyimide aerogel films having a first and second surface”), a facesheet on at least one major surface of the aerogel layer and a reflective layer adjacent to the facesheet (“at least a partial cover of a reflective coating on one or both of the surfaces”) (Pg. 1, Paragraph [0003] & [0009]). Furthermore, White teaches an embodiment in which the aerogels are provided with a quilted multiply layup (Pg. 2, Paragraphs [0035]-[0036]; Pgs. 5-6, Paragraphs [0072]-[0073]; Fig. 16) (“wherein the insulation material is flexible so as to allow being sewn”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 2018/0250913) in view of White et al. (US 2014/0255642).
Regarding claim 1, Kotake teaches an aerogel laminated composite and a thermal insulation material (“insulation material”) (Pg. 1, Paragraph [0001]). The insulation includes a porous spacer layer, an aerogel layer (“aerogel films”) and a support layer having a heat ray reflective function (“reflective coating”) (Pg. 1, Paragraph [0010]). Kotake further illustrates the composite being used to cover a liquid nitrogen container in order to test the insulation properties of the composite (Pg. 2, Paragraph [0022]; Pg. 18, Paragraph [0236]; Fig. 4) (“wherein the insulation material is flexible so as to allow being used to envelop therein an element”).
Kotake is silent with respect to the aerogel layer being a polyimide aerogel layer.
White teaches laminated insulation panels including a polyimide based aerogel layer (Pg. 1, Paragraphs [0003] & [0009]). The polyimide aerogel layers are used to provide optimized specific physical and chemical properties including flexural strength, flexural modulus, density and thermal conductivity (Pg. 3, Paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the aerogel layer of Kotake with the aerogel materials of White which are taught to optimize specific physical and chemical properties including flexural strength, flexural modulus, density and thermal conductivity.
Additionally, one of ordinary skill in the art would recognize that the laminated composites may be gathered (“wherein the insulation material is flexible so as to allow being folded, gathered, sewed, and/or used for enveloping therein an element”).
Regarding claim 2, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porous spacer layer as having a thickness of 1 to 300 microns (Pg. 3, Paragraph [0035]), the aerogel layer having a thickness of 1 to 200 microns (Pg. 9, Paragraph [0102]) and the support layer having a thickness of 3 to 100 microns (Pg. 10, Paragraph [0117]). The resulting thickness of the laminate is at most 600 microns.
Regarding claim 3, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porous spacer layer as having a thickness of 10 to 200 microns (Pg. 3, Paragraph [0035]), the aerogel layer having a thickness of 1 to 200 microns (Pg. 9, Paragraph [0102]) and the support layer having a thickness of 3 to 100 microns (Pg. 10, Paragraph [0117]). The resulting thickness of the laminate is at least 14 microns.
Regarding claim 4, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porous spacer layer as having a thickness of 1 to 300 microns (Pg. 3, Paragraph [0035]), the aerogel layer having a thickness of 1 to 200 microns (Pg. 9, Paragraph [0102]) and the support layer having a thickness of 3 to 100 microns (Pg. 10, Paragraph [0117]). The resulting thickness of the laminate is in the range of 5 to 600 microns, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 5, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porous spacer layer as having a thickness of 50 to 100 microns (Pg. 3, Paragraph [0035]), the aerogel layer having a thickness of 1 to 200 microns (Pg. 9, Paragraph [0102]) and the support layer having a thickness of 3 to 100 microns (Pg. 10, Paragraph [0117]). The resulting thickness of the laminate is at least 54 microns. 
Regarding claim 6, Kotake teaches the laminates as discussed above with respect to claim 1. As illustrated in figure 1, each of the layers may have a uniform thickness (“has an essentially uniform thickness throughout a zone of the film”).
Regarding claim 8, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porous spacer layer may have a porosity of between 5 and 98% throughout the layer (“an essentially inform porosity at least throughout a portion of the respective sheet”) (Pg. 3, Paragraph [0036]).
Regarding claim 9, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porous spacer layer may have a porosity of between 5 and 98% throughout the layer (Pg. 3, Paragraph [0036]). Additionally, the aerogel layer may have a porosity of 87% and 93% (Pg. 9, Paragraph [0104]). One of ordinary skill in the art would appreciate that the porous spacer layer may have a porosity of 10% whereas the aerogel layer has a porosity of 90% resulting in the laminate having two portions with different respective porosities. 
Regarding claim 10, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the thickness of the porous spacing layers as being selected between 1 and 300 microns in order to improve handling of the laminate and enhancing thermal insulation properties (Pg. 3, Paragraph [0035]). Additionally, the laminate may be a multiple layer laminate with 5 or more layers (Pg. 2, Paragraph [0029]).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, one of ordinary skill in the art would have optimized the handling and the thermal insulation properties of the multiple layer laminate of Kotake such that one of the layers has a lower thickness in order to sufficiently improve the handling of the laminate and one of the layers has a higher thickness in order to improve the thermal conductivity properties of the laminate. 
Regarding claim 11, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the porosity of the porous spacer layer as being 5% in order to improve the thermal insulation properties of the laminate and up to 98% in order to improve the handling of the laminate (Pg. 3, Paragraph [0036]). Additionally, the laminate may be a multiple layer laminate with 5 or more layers (Pg. 2, Paragraph [0029]).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, one of ordinary skill in the art would have optimized the handling and the thermal insulation properties of the multiple layer laminate of Kotake such that one of the layers has a higher porosity in order to sufficiently improve the handling of the laminate and one of the layers has a lower porosity in order to improve the thermal conductivity properties of the laminate. 
Regarding claim 12, Kotake teaches the laminates as discussed above with respect to claim 1. As discussed above, the laminates include porous spacer sheets.
Regarding claims 14 and 15, Kotake teachers the laminates as discussed above with respect to claim 12. The porous spacer layer may take the form of a woven fabric (“grid of cut-outs”) (Pg. 3, Paragraph [0033]). The spacer layer may also have a porosity of between 5% and 98%, which one of ordinary skill in the art would appreciate as overlapping with the claimed ranges of at most ½ of the area and 1/3 of the area of the sheet (Pg. 3, Paragraph [0036]).
Regarding claim 16, Kotake teaches the laminates as discussed above with respect to claim 1. Kotake further teaches the laminates may be formed into multilayer laminates which include 5 or more layers of the laminate (Pg. 2, Paragraph [0029]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 2018/0250913) in view of White et al. (US 2014/0255642) as applied to claim 1 above, and further in view of Zheng et al. (US 2019/0136527).
Regarding claim 7, Kotake teaches the laminates as discussed above with respect to claim 1.
Kotake is silent with respect to the laminates including two zones of different respective thicknesses.
Zheng teaches insulation composites which include compressed aerogel particles (Pg. 1, Paragraph [0001] & [0002]). The composites may include cut sections which allow for the composites to be rolled around cylindrical objects (Pg. 4, Paragraph [0038]; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates of Kotake such that they include cut portions, resulting in zones of different thicknesses, in order to be rolled around cylindrical objects as taught by Zheng. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 2018/0250913) in view of White et al. (US 2014/0255642) as applied to claims 1 and 12 above, and further in view of Meador et al. (US 10,446,920).
Regarding claim 13, Kotake teaches the laminates as discussed above with respect to claims 1 and 12. Kotake teaches the support layer having heat ray reflective functionality may include metallic materials (PG. 10, Paragraph [0109]). Additionally, the laminates may be used in a variety of fields including electrical appliances and semiconductors (Pg. 15, Paragraph [0181]). 
Meador teaches an antenna fabricated from an aerogel substrate layer (Col. 2, Lines 22-26). The aerogels are taught to provide superior environmental stability and may be provided with a metallized surface which does not necessarily need to uniformly cover the aerogel substrate (Col. 7, Lines 55-65; Col. 8, Lines 32-35). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates of Kotake such that the heat ray reflective supports do not uniformly cover the aerogel layer as taught by Meador who also teaches a metallized aerogel layer which provides environmental stability. 

Response to Arguments
Applicant's arguments filed 12/1/2022 have been fully considered but they are not persuasive.
On pages 5-6, applicant argues that the amendment to claim 1 cancelling the term gathered overcomes the rejections in view of White and Kotake in view of White. 
The examiner notes, however, that this amendment cancelling the term gather does not fully overcome the cited art of White and Kotake.
With respect to White, it is noted that White provides an embodiment in which the aerogels are quilted with multiple layers of Kevlar which one of ordinary skill in the art would appreciate this embodiment as being sewn, thus anticipating or rendering obvious the limitation of “wherein the insulation material is flexible so as to allow being sewed” (Pg. 2, Paragraphs [0035]-[0036]; Pgs. 5-6, Paragraphs [0072]-[0073]; Fig. 16).
Similarly, Kotake provides an embodiment in which the composites are wrapped around a liquid nitrogen tank in order to test the insulation properties of the composite (Pg. 2, Paragraph [0022]; Pg. 18, Paragraph [0236]; Fig. 4). One of ordinary skill in the art would appreciate that this would anticipate or render obvious the limitation of “wherein the insulation material is flexible so as to allow being folded and/or used for enveloping therein an element.” 
Ultimately, the examiner contends that the amendment cancelling the term gathered does not overcome the cited references of White and Kotake as discussed above and the current rejection is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783